Tjacombe, J. ‘,
(orally.') Of course acts take effect from the day of their passage, unless the law-makers express the intention that they shall take effect at some other time. This particular act of 1883 provides particularly, as to different parts, especial dates upon which those parts shall take effect. It is now contended that the use in section 7 of the word “hereafter” is conclusive and controlling of the question, and determines that, as to the provisions embodied in that section, the act was to take *204effect March 3, 1883, — the day of its passage. In my opinion no such single word in a statute would be sufficient to determine the question. An examination of the whole act in all its parts should be resorted to before we undertake to say what was the expressed intention of congress as to the date when it should take effect. The earlier sections, from 1 to 5, are mainly concerned with internal revenue matters, and provide for the taking effect of the act on different dates. The provision with regard to duties upon imports will-be found in section 6 and those succeeding. Section 6 provides that on and after the first day of July, 1883, “the following sections shall constitute and be substituted for title 33 of the Revised Statutes,” and then follows the enumeration of the various dutiable articles, with the rates of duty which they shall respectively pay. Then follows section 7, which is directed to removing the duty upon the packages, sacks, or boxes, or other coverings in which dutiable goods may come. Were there nothing here save section 6 and section 7, while it might seem somewhat remarkable that congress should have fixed upon different dates for the taking effect of these different provisions with regard to imports, there would not be sufficient to show a clear intention on the part of congress that the regulations with regard to coverings should not go into effect until the 1st of July. In my opinion, however, the next section is controlling of the question. Its sole purpose, when it is examined in connection with the section of which it is an amendment, indicates that it was part of the plan or scheme for relieving importers from the obligation of paying duties upon the coverings in which their goods come to this country, and that section expressly provides that the provisions it contains shall go into effect on and after the 1st day of July, 1883.
I am forced, then, to the conclusion that it was the clear intention of congress, and that they have expressed that intention Avith sufficient clearness to warrant holding, that the provisions in regard to the coverings went into effect on the 1st of July, 1883, and I shall therefore direct a verdict for the defendant, and give the plaintiff an exception.